Exceptions overruled. This is an action of tort by Edwin R. Grant, a boy five years and ten months of age, to whom we shall refer hereinafter as the plaintiff, for personal injuries, and by his father, Lauris L. Grant, for consequential damages. There was evidence that the plaintiff was struck by an automobile operated by the defendant on Cottage Street, Melrose, in the afternoon of August 8, 1949. The plaintiff walked from a driveway on the defendant’s right and proceeded at a slight angle across the street. He and the automobile collided and after the accident his body was lying fifteen inches from the curb on the defendant’s left. Cottage Street was eighteen feet wide. The defendant testified that he did not see the plaintiff but heard a sound at the back of his automobile. There were brake marks in the street after the accident somewhat to the driveway side of the street indicating that the automobile swerved to the right. The defendant said to the plaintiff’s mother that he “knew it was his fault.” The defendant excepted to the denial of his motions, first, for a directed verdict at the conclusion of the evidence, and, second, after verdicts for the plaintiffs taken under leave reserved, for the entry of verdicts for the defendant. There was no error. The questions of the plaintiff’s due care and the defendant’s negligence were for the jury. See Mason v. Steinmetz, ante, 575.